Dismissed and
Memorandum Opinion filed June 21, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-01062-CV
____________
 
KENRY JAMES, Appellant
 
V.
 
AUSTRALIA JAMES, Appellee
 

 
On Appeal from the 247th District Court
Harris County, Texas
Trial Court Cause No. 2009-20863 
 
 
 

MEMORANDUM 
OPINION
            This is an appeal from a judgment signed October 20, 2010. 
The clerk’s record was filed December 31, 2010.  No reporter’s record was taken. 
No brief was filed.
            On May 5, 2011, this court issued an order stating that
unless appellant submitted a brief, together with a motion reasonably
explaining why the brief was late, on or before June 3, 2011, the court would
dismiss the appeal for want of prosecution.  See Tex. R. App. P. 42.3(b).
Appellant filed no
response.  Accordingly, the appeal is ordered dismissed.
 
                                                                        PER
CURIAM
 
Panel consists of Justices Anderson,
Brown, and Jamison.